     Case 3:18-cr-04218-LAB Document 322 Filed 05/06/20 PageID.1293 Page 1 of 1



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       CASE NO. 18cr4218-LAB
11
                                      Plaintiff,
12                                                   ORDER GRANTING MOTION TO
                        vs.                          MODIFY SENTENCE
13
     FARREN ALCOSER,                                 [Dkt. No. 316]
14
                                   Defendant.
15
16         On May 1, 2020, Defendant Farren Alcoser filed a motion to modify her sentence

17   under 18 U.S.C. § 3582(c)(1)(A)(I). Dkt. No. 316. The government does not oppose her

18   motion. Dkt. No. 321. For good cause shown, Alcoser’s motion is GRANTED. The Court

19   ORDERS that Alcoser’s sentence is modified to allow her to serve the unserved portion

20   of her sentence under house arrest.

21         IT IS SO ORDERED.
22   Dated: May 6, 2020
                                                   HONORABLE LARRY ALAN BURNS
23                                                 Chief United States District Judge
24
25
26
27
28



                                               -1-
